Anderson, J.,
delivered the opinion of the court.
This is a contest between appellants Louella Williams and her child, Willie Williams, the illegitimate wife and child of Jonas S. Williams, deceased, and appellees Louisa Williams and her child Victoria Williams, his legitimate Avife and child, involving the question as to whether the former or the latter shall inherit the estate of said decedent. The chancery court rendered a decree in favor of appellees, from Avhich appellants prosecute this appeal.
The facts are undisputed. They are: On January 13, 1901, Jonas S. Williams married appellee Louisa Williams ; there was born to them one child, appellee Victoria Williams. He and his wife separated in 1905, and never lived together afterwards. On May 19, 1914, nine years after such separation, said decedent Jonas S. Williams, without being divorced from his wife Louisa, married appellant Louella Williams, Avith whom he lived until his death on September 10, 1921. There Avas born to them one child, appellant Willie Williams. Appellee Louisa Williams knew of this second pretended marriage, and knew that appellant Louella Williams and her husband *489were living together as man and wife, and were generally-reputed to have been legally married, and made no protest against such pretended marriage and the unlawful relation.
Appellants concede that appellee Victoria Williams, the legitimate child, has the right to inherit from her father, and that appellant Willie Williams, the illegitimate child, has not, but contend that appellant Louella Williams, the illegitimate Avife, should inherit in place of the appellee Louisa Williams, the legal wife, because the latter is es-topped from asserting her heirship to her husband by her conduct in not protesting against said márriage to Louella, and afterwards by failing to take the necessary legal steps to have it set aside. In other words, appellants contend that the legal wife will not now be permitted to assert 'that which is at variance Avith the condition she all along accepted, and in accordance with which she lived. To sustain their contention appellants rely on Woodson v. Colored Grand Lodge of K. of H., 97 Miss. 210, 52 So. 457, and Shrader v. Shrader, 119 Miss. 526, 81 So. 227.
We fail to see how Shrader v. Shrader, supra, has any application Avhatever to the question here involved. There the question was one of resulting trust in' favor of the second wife, who was the illegitimate wife. The court held that, Avhere a man already wedded married a second wife who Avas ignorant of the fact that he had another wife, and thereafter he purchased land with the money of his second wife, taking the title in his own name in violation of an agreement with her to place it in her name, she was not estopped from asserting a resulting trust in such land because of the fact that she knew the deed had been taken in her husband’s name and failed to bring the necessary action in court to compel a conveyance of such land from her husband to her in his lifetime. In the opinion in that case the court does say something to the effect that the first Avife Avas estopped to claim any interest in land so acquired, but that remark Avas outside of the case, for the opinion rests the decision of the court squarely on the *490principle of a resulting- trust in the land in favor of the second wife. The court said it was her property because her money pair} for it with the understanding that the title was to be taken in her name. Therefore the question of heirship was not involved.
Neither was the question involved in Woodson v. Grand Lodge, supra, one of heirship. That was a contest between the legitimate and the illegitimate wife of a deceased husband over the proceeds of his life insurance policy. The case turned upon the clause in the policy naming the beneficiary. That clause was in this language: “To the widow or heir of the said Thomas Woodson.” There was no question as to who were the heirs of Thomas Woodson. The question was who was intended as beneficiary by the language “to the widow;” the contest being between two women each contending that she was the widow of the deceased. The necessary facts in order to understand the question in that case were as follows: In 1880 the deceased, Thomas Woodson, the insured, married Mary Warren Woodson, with whom he lived about three years, when they were separated, and never lived together again. Five years after such separation said Thomas Woodson married ■Mary Webster Woodson, with whom he lived after such marriage for nineteen years and until his death. During all this time they were reputed to be man and wife; they held themselves out as such, and there were born to them eight children. The policy of insurance involved in that case was issued in July, 1907. The insured died in November of that year. Therefore at the time said policy was taken out by the insured he had lived with his illegitimate wife about nineteen years, had eight children by her, and they had openly lived together as husband and wife, and all this occurred with the full knowledge of the first wife, who had herself remarried without being divorced from said Thomas Woodson. The court held that under all the facts and circumstances of that case the insured evidently by the language in question had reference to the last wife. In discussing the question the court was careful to say that there *491was no question of heirship involved in that case; that there was no contest between different persons claiming to be heirs, and that in a case where heirship was the question “nothing but the fact of who were the legal heirs could ever settle such a controversy.” Therefore the question involved in the present case was clearly excluded from consideration by the court in that case.
The case of Darrow v. Darrow, 201 Ala. 477, 78 So. 383, was a case involving among others the question here. The court said on this subject:
“We are not impressed with the suggestion that the appellee, by keeping her marriage a secret, except on certain occasions, is now estopped from claiming to be the widow of the decedent and of the right to share in his estate. Keeping the marriage a secret did not invalidate same, and was not contrary to public morals, though perhaps indiscreet and unwise, and this fact merely furnished evidence tending to show no marriage, though by no means conclusive. Hulett v. Carey, 66 Minn. 327, 69 N. W. 31, 34 L. R. A. 384, 61 Am. St. Rep. 419. Moreover, if the appellee had a valid marriage contract with the decedent, the marriage with the appellant was bigamous, on the part of the said decedent, and said second marriage was unlawful and void, and the first wife could not be deprived, under the doctrine of estoppel, of her lawful interest in her husband’s estate, as the law provides the only method by which she could waive or abandon same. Martin v. Martin, 22 Ala., 86.”
Chapter 35, Code of 1906 (chapter 18', Hemingway’s Code), regulates the descent and distribution of property in-this state. The wife is made an heir to the husband. The courts have no authority to ingraft exceptions on the statute. And, conceding,that the wife by estoppel could be deprived of her right of asserting her heirship to her husband, the evidence in this case shows no element of estoppel. The nearest approach to it was mere silence on the part of the legal wife. There is nothing in the record to show she either encouraged or assented to the illegit*492imate marriage of her husband. We cannot give our assent to the proposition that mere knowledge and silence on her part estopped her from asserting her heirship.

Affirmed.